NO. 12-10-00106-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS
BENJAMIN GEORGE SIMPSON,
APPELLANT                                        '    APPEAL FROM THE

V.                                               '    COUNTY COURT AT LAW OF

THE STATE OF TEXAS,                              '    ANDERSON COUNTY, TEXAS
APPELLEE
                              MEMORANDUM OPINION
                                  PER CURIAM
       Appellant was convicted of assault causing bodily injury and sentenced to one
year of confinement in the Anderson County Jail. After sentencing, Appellant filed a
notice of appeal and a motion for new trial. We have received a copy of the trial court’s
order granting Appellant’s motion for new trial. This order renders this appeal moot.
Accordingly, we dismiss the appeal.
Opinion delivered June 9, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                   (DO NOT PUBLISH)